No.    84-439

                      I N THE SUPREME COURT O F THE STATE O M N A A
                                                           F OTN

                                                       1985




STATE O F MONTANA,

                    Plaintiff       and A p p e l l a n t ,



1978 LTD I1 and R I C K Y
HENDRICKSON,

                    D e f e n d a n t and Respondent.




APPEAL FROM:           D i s t r i c t C o u r t of t h e T w e l f t h J u d i c i a l D i s t r i c t ,
                       I n and f o r t h e County o f H i l l ,
                       The H o n o r a b l e Chan E t t i e n , J u d g e p r e s i d i n g .


COUNSEL O RECORD:
         F


       For Appellant:

                    Hon. Mike G r e e l y , A t t o r n e y G e n e r a l , H e l e n a , Montana
                    Ronald W. S m i t h , County A t t o r n e y , Havre, Montana
                    Edward C o r r i g a n a r g u e d , Deputy County A t t o r n e y , Havre


       F o r Respondent :

                    James Conway a r g u e d , Montana L e g a l S e r v i c e s , K a l i s p e l l ,
                    Montana




                                                Submitted:              A p r i l 1 5 , 1985

                                                    Decided:            J u n e 2 5 , 1985



Filed: -
      JI \:',!   < : i92j5



                                                Clerk
M r . J u s t i c e J o h n Conway H a r r i s o n d e l i v e r e d t h e O p i n i o n o f t h e
Court.


         T h i s i s a n a p p e a l from a n o r d e r o f t h e D i s t r i c t C o u r t ,

Twelfth J u d i c i a l D i s t r i c t ,       dismissing f o r f e i t u r e proceedings

a g a i n s t a n a u t o m o b i l e on t h e g r o u n d s t h a t p r o p e r n o t i c e o f

s e i z u r e and i n t e n t i o n t o i n s t i t u t e f o r f e i t u r e p r o c e e d i n g s was

n o t s e n t t o t h e owner w i t h i n f o r t y - f i v e             days o f t h e seizure

a s r e q u i r e d b y s e c t i o n 44-12-201,            MCA.

         R i c k y H e n d r i c k s o n w a s a r r e s t e d on J a n u a r y 2 5 ,        1984, f o r

h a v i n g LSD a n d m a r i j u a n a i n h i s p o s s e s s i o n w h i l e d r i v i n g h i s

F o r d LTD t o G r e a t F a l l s .        A s a u t h o r i z e d b y s e c t i o n 44-12-103,

MCA,     the       c a r was     seized        and    impounded           by    the      H i l l    County

Sheriff's          Department.           Pursuant           to     section          44-12-201,           MCA,

notice        of    the       seizure     of    the        car,     along      with       the       County

Attorney's            intention         to     institute            forfeiture           proceedings

a g a i n s t i t , was s e n t t o Hendrickson w i t h i n f o r t y - f i v e d a y s o f

the seizure.              The n o t i c e w a s s u f f i c i e n t i n a l l r e s p e c t s b u t

one:     it    did      not     inform       Hendrickson             that      he     must         file    an

answer w i t h i n        twenty      days o f        the mailing              of    the notice o r

f a c e d e f a u l t judgment.          An a n s w e r w a s n o t f i l e d a n d on March

27,    1984, d e f a u l t judgment was e n t e r e d .

         On A p r i l 5 , 1 9 8 4 , H e n d r i c k s o n ' s a t t o r n e y f i l e d a m o t i o n

for relief           f r o m t h e d e f a u l t j u d g m e n t on t h e g r o u n d s t h a t t h e

notice       did     not      comply w i t h         requirements o f               due p r o c e s s      or

Montana       Rules o f C i v i l Procedure.                      The H i l l C o u n t y A t t o r n e y

a g r e e d t h a t t h e n o t i c e was d e f i c i e n t a n d d i d n o t c o n t e s t t h e

motion       for relief.             Instead,         he    f i l e d a n amended n o t i c e o f

intention          to    institute        forfeiture             proceedings,            t h o u g h more

t h a n f o r t y - f i v e d a y s h a d p a s s e d s i n c e t h e c a r was s e i z e d .              On

May    21,     1984,       Hendrickson          filed        a    motion       to     dismiss.             He

argued        that      the    amended         notice       cannot        relate        back        to    the
filing      of     the     original        notice,        so that          the     forty-five         day

notice       requirement            of      section        44-12-201,              MCA,       was     not

complied w i t h .           J u d g e Chan E t t i e n a g r e e d w i t h t h i s a r g u m e n t

and d i s m i s s e d t h e c a s e on J u l y 1 3 , 1984.

          I t i s conceded by b o t h p a r t i e s t o t h i s a p p e a l t h a t t h e

notice       of      seizure       and      intention          to    institute            forfeiture

p r o c e e d i n g s w h i c h was i s s u e d by t h e H i l l County S h e r i f f and

served      on      Hendrickson          was     defective          and      violative         of     due

process.          The p a r t i e s a l s o c o n c e d e t h a t t h i s d e f e c t i v e n o t i c e

deprived t h e D i s t r i c t Court of j u r i s d i c t i o n t o e n t e r d e f a u l t

judgment.             We    agree.           Therefore,         the         sole     issue      to     be

resolved         i s whether         the    defective          notice,           timely       filed    in

accordance          with      section        44-12-201,         MCA,         could       be    amended

though       more        than     forty-five          days      had         passed        since       the

a u t o m o b i l e s o u g h t t o b e f o r f e i t e d was s e i z e d .

         Appellant            argues        that,         as    a         civil      action,          the

forfeiture          proceedings            under     section         44-12-201            should      be

governed           by      the      Montana          Rules          of       Civil        Procedure.

Specifically            appellant        cites       to    Rule          4 ( D ) ( 7 ) , M.R.Civ.P.,

which r e a d s :

                  "Amendment.              At     any     time,          in  its
                  discretion,           and upon s u c h n o t i c e and
                  t e r m s a s it deems j u s t , t h e c o u r t may
                  a l l o w any p r o c e s s o r proof o f s e r v i c e
                  t h e r e o f t o b e amended u n l e s s it c l e a r l y
                  a p p e a r s t h a t m a t e r i a l p r e j u d i c e would
                  r e s u l t t o the substantial rights of the
                  p a r t y a g a i n s t whom t h e p r o c e s s i s s u e d . "

This     rule,       a p p e l l a n t contends,       expresses t h e philosophy of

c i v i l procedure favored today:                     t h a t c a s e s should be decided

on    their       merits,        and     not    be    dismissed             due    to     procedural

defects.          I n support of t h i s contention, appellant c i t e s t o

Meyers      v.     Interwest         Corp.      (Utah      19811,          632 P.2d 879.        In

Meyers t h e p l a i n t i f f      f i l e d a c o m p l a i n t on t h e f i n a l d a y o f a
four year         statute of           limitations period.                    Approximately t w o

y e a r s a f t e r summons was i s s u e d t h e d e f e n d a n t ,              having f a i l e d

t o f i l e an answer,              f i l e d a m o t i o n t o d i s m i s s on t h e g r o u n d s

that     the     summons           stated     t h a t defendant          had     twenty     days t o

a n s w e r when       the     law     allowed         thirty     days.          The    Utah    trial

c o u r t d e n i e d t h e m o t i o n t o d i s m i s s a n d a l l o w e d t h e summons t o

he amended d e s p i t e t h e f a c t t h a t t h e s t a t u t e o f                  limitations

had    run.         Citing t o         rule     4(h) of         t h e Utah       Rules     of   Civil

Procedure,            which    is identical             t o Rule        4 ( ~ () 7 ) , M.R.Civ.P.,

supra,        the      Utah        Supreme        Court         found      that        allowing     an

amendment d i d n o t amount t o m a t e r i a l p r e j u d i c e t o t h e r i g h t s

of    the party         a g a i n s t whom p r o c e s s        issued.          I n a d d i t i o n it

f o u n d t h a t t h e d e f e c t i n t h e summons w a s i n c o n s e q u e n t i a l , a n d

therefore t h e passage of t i m e did not deprive t h e t r i a l court

of    jurisdiction            to    permit        an    amendment.            Specifically        the

Utah     court        held     that       the     trial      court      had    jurisdiction         to

entertain         a    motion        to    amend       summons       after       the    statute     of

l i m i t a t i o n s had     run.         Further,       it h e l d      that    the     amendment

r e l a t e d back      t o t h e i n i t i a l summons,           just       a s amendments t o

c o m p l a i n t s r e l a t e back t o t h e f i l i n g o f t h e i n i t i a l complaint

under      Rule       15(e),        Utah    Rules       of      Civil     Procedure.             (Rule

15 ( c ) , M.R.Civ.          P.)

         We     have      no       quarrel      with      the     reasoning         used    or    the

d e c i s i o n r e a c h e d i n Meyers.          W e do n o t b e l i e v e however, t h a t

Meyers c a n b e c o n v i n c i n g l y a n a l o g i z e d t o t h e c a s ~ t hand.
                                                                              a

T h i s a c t i o n f o r f o r f e i t u r e i s b a s e d on a p r o c e d u r e a u t h o r i z e d

by    Chapter         12 o f       Title     44    of     the    Montana        Code.       Section

44-12-201       reads a s follows:

                "Notice        of      s e i z u r e and   intention t o
                institute          f o r f e i t u r e proceedings.           A
                peace o f f i c e r o r an o f f i c e r         of      the
                s e i z i n g a g e n c y who s e i z e s a n y p r o p e r t y
                o t h e r t h a n c o n t r o l l e d substances under
                  the provisions of t h i s chapter s h a l l ,
                  w i t h i n 45 d a y s o f t h e s e i z u r e s , f i l e a
                  n o t i c e of t h e s e i z u r e and i n t e n t i o n t o
                  i n s t i t u t e f o r f e i t u r e proceedings with t h e
                  c l e r k of t h e d i s t r i c t c o u r t of t h e county
                  i n which t h e s e i z u r e o c c u r s , and t h e
                  c l e r k s h a l l s e r v e n o t i c e t h e r e o f on a l l
                  owners o r c l a i m a n t s o f t h e p r o p e r t y by
                  one o f          the       f o l l o w i n g methods     ...   "
                   (Emphasis added. )

The l a n g u a g e o f t h i s s t a t u t e i s m a n d a t o r y .      Notice o f s e i z u r e

and i n t e n t t o i n s t i t u t e f o r f e i t u r e p r o c e e d i n g s must b e s e r v e d

on t h e owners o f t h e p r o p e r t y w i t h i n f o r t y - f i v e           days.         Th.ere

i s no p r o v i s i o n i n C h a p t e r 12 f o r a n e x t e n s i o n o f t h i s t i m e
limit.          Despite        this,     appellant        urges         that      Rule      4 (Dl (7) ,

M.R.Civ.P.          be    applied,       as    per     the        Meyers       case,        to    allow

amended n o t i c e a f t e r f o r t y - f i v e d a y s .        W e r e f u s e t o d o s o and

a f f i r m t h e D i s t r i c t Court f o r t h e following reasons.

         First,          the    statute        involved           in     this       case         is     an

e x c e p t i o n t o t h e g e n e r a l r u l e t h a t p r o p e r t y may n o t b e s e i z e d

without       a     prior      factfinding        hearing.              Though        the    Supreme

Court      has      upheld       such      forfeiture             statutes         as     involving

extraordinary             situations,         Calero-Toledo              v.       Pearson        Yacht

L e a s i n g Co.     ( 1 9 7 4 ) , 416 U.S. 663,    94 S. Ct. 2080,     40 L. Ed. 2d
452,     w e concur w i t h t h e Wisconsin Court i n S t a t e v .                              Rosen

(Wisc.     1 9 7 6 ) , 240 N.W.2d 168, t h a t because such s e i z u r e s a r e

ex parte,         t h e s t a t u t o r y safeguards should b e r i g i d l y adhered

to.      I n Rosen t h e W i s c o n s i n C o u r t d i s c u s s e d            t h e procedural

requirements             in    forfeiture        actions          under       a    statute        very

s i m i l a r t o t h e one a t i s s u e i n t h i s c a s e .               O May 2 9 ,
                                                                               n                      1974

David Rosen          had h i s c a r s e i z e d by t h e p o l i c e i n a c c o r d a n c e

w i t h t h e Uniform C o n t r o l l e d S u b s t a n c e s A c t o f W i s c o n s i n .            On

June      12,       1974,      papers      were       served           that       commenced           the

forfeiture          action.         On    September          9,     1974,         Rosen      filed      a

motion t o d i s m i s s on t h e g r o u n d s t h a t a h e a r i n g had n o t been
set w i t h i n     the     s i x t y day t i m e p e r i o d       provided        by    statute.

The t r i a l c o u r t g r a n t e d t h e m o t i o n .          The Wisconsin            Supreme

Court affirmed, s t a t i n g t h a t i n f o r f e i t u r e a c t i o n s safeguards

which a r e s t a t u t o r i l y p r o v i d e d s h o u l d b e s t r i c t l y c o n s t r u e d .

T h e r e f o r e , t h e c o u r t c o n t i n u e d , t i m e l i m i t a t i o n s p r o v i d e d by

s t a t u t e must be        c o n s i d e r e d mandatory.            Forfeiture statutes

seek:

                 " t o p r o v i d e a prompt a d j u d i c a t i o n o f t h e
                 issues            involved         in      the      forfeiture
                 proceeding,             and s e e k t o m i t i g a t e t h e
                 harsh           effects         of     the      seizure        and
                 f o r f e i t u r e proceeding        ...        The i n t e r e s t
                 of        the        state       and      the      public        in
                 c o n t r o l l i n g t h e d r u g t r a f f i c , which t h e
                 f o r f e i t u r e a c t i o n i s designed t o p r o t e c t ,
                 i s a d e q u a t e l y s e r v e d by t h e i n i t i a l
                 seizure.             The i n t e r e s t s o f t h e p o s s i b l y
                 innocent             owner        should        likewise        be
                 p r o t e c t e d by s t r i c t c o m p l i a n c e w i t h t h e
                 p r o c e d u r a l mandate o f            [the statute]."
                 Rosen, 240 N.W.2d a t 172.

W e agree.         The S t a t e ' s r e l i a n c e on Meyers v .          I n t e r w e s t Corp.,

a l o n g w i t h i t s i n s i s t e n c e t h a t R u l e 4 ( D ) ( 7 ) , M.R.Civ.P.,             be

applied       to    this     case,       misses t h e e s s e n t i a l p o i n t t h a t t h e

s e i z u r e and f o r f e i t u r e s t a t u t e s a t i s s u e a r e s p e c i a l i n t h a t

t h e y a l l o w a n ex p a r t e t a k i n g o f p e r s o n a l p r o p e r t y .       No s u c h

s t a t u t e s a r e a t i s s u e i n Meyers and f o r t h a t r e a s o n w e f i n d

t h a t case unpersuasive.

          Second,       i n addition t o t h e requirement t h a t n o t i c e of

s e i z u r e and i n t e n t i o n t o i n s t i t u t e f o r f e i t u r e p r o c e e d i n g s b e

g i v e n w i t h i n f o r t y - f i v e d a y s , s e c t i o n 44-12-202,       MCA p r o v i d e s

that. w i t h i n twenty days a f t e r t h e mailing o r p u b l i c a t i o n o f

notice,       the     owner       of    the     property        shall       file     a    verified

answer t o t h e a l l e g a t i o n s concerning t h e u s e o f t h e p r o p e r t y .

No e x t e n s i o n o f    time       f o r f i l i n g t h e a n s w e r may h e g r a n t e d .

Further,        section       44-12-203,          MCA,     provides         that     there      is a

r e b u t t a b l e p r e s u m p t i o n o f f o r f e i t u r e o f t h e p r o p e r t y and t h a t
if a v e r i f i e d      answer i s n o t           f i l e d w i t h i n twenty days a f t e r

mailing       or    publishing         notice,         the     court        upon       motion        "must

order      the      property         forfeited         to    the    state."             The     strict

requirements            of     these        statutes        indicates         the       no-nonsense

a t t i t u d e of t h e d r a f t e r s with respect t o drug t r a f f i c .                        But

j u s t a s t h e s e s t a t u t e s impose s t r i c t r e q u i r e m e n t s ,        t h e y must

be enforced s o a s t o a v o i d , t o t h e g r e a t e s t e x t e n t p o s s i b l e ,

prejudicing          the     rights      of      t h e p a r t y a g a i n s t whom t h e y a r e

directed.          S i n c e , i n e f f e c t , a p a r t y whose p r o p e r t y i s s e i z e d

under t h e s e s t a t u t e s must answer w i t h i n twenty d a y s o r l o s e

t h e property, t h e r e is s t r o n g reason t o i n s i s t t h a t t h e S t a t e

provide proper notice                  so a s t o p r o t e c t t h e i n n o c e n t p e r s o n

from t h e u n w i t t i n g s u r r e n d e r o f h i s p r o p e r t y .

          Third,        even    if    the     S t a t e c o u l d demonstrate t h a t Rule

4 (D) (7)     should         apply     in     this     case,       no    amendment         would       be

a 1 lowed.          For      contrary        to    the      contention            of    the     State,

a l l o w i n g a n amendment t o t h i s p r o c e s s beyond t h e l i m i t a t i o n

period       would       significantly            prejudice        Hendrickson's              rights.

The v e r y e x e r c i s e o f t h e s e i z u r e a n d f o r f e i t u r e s t a t u t e s b y

the    State       is a      serious        infringement           on t h e        rights       of    the

p a r t y whose p r o p e r t y       is seized without                 a    hearing.           Such a

procedure          is     allowed        only        because        it       is    considered           a

significant          weapon      i n the battle              against drug trafficking.

To a s s e r t ,    a s t h e S t a t e d o e s , t h a t t h e r e i s no p r e j u d i c e t o

H e n d r i c k s o n by a l l o w i n g amended n o t i c e n i n e t y - f i v e       days a f t e r

seizure       and       fifty    days       past      the    statutory            requirement          is

simply       unreasonable.                  By     adhering         to       due       process        and

s t a t u t o r y requirements,         the State ensures the rights of the

p e r s o n c h a r g e d , and p e r m i t s t h e i n n o c e n t p e r s o n t o r e g a i n t h e

use of h i s property a s rapidly a s possible.                               To a l l o w amended

notice      past      the     limitation          period     under          section      44-12-201,
MCA, would have the potential for serious infringement of the
rights of innocent persons.
      The decision of the District Court is affirmed.




We concur: